        Case 1:19-cr-00810-KMW Document 27 Filed 12/02/20 Page 1 of 2
           Case 1:19-cr-00810-KMW Document 26                Filed 12/01/20 Page 1 of 2




  Federal Defenders                                                                        Southern District
                                                            52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                  Smuh ~r,1 DiJ1r;c1 vf New York
                                          USDC SDNY                  Je nnifer L. Bro wn
 Executive Director
                                          DOCUMENT                     r\11omcy-in-Chmgc

                                          ELECTRONICALLY FILED
                                          DOC#: - - - - - - -
                                          DATE FILED: 121212020 December 1, 2020
BYECF

The Honorable Judge Kimba M. Wood
United States District Judge                                         MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007


RE:     United States v. Arnold Levine
        19 Cr. 810 (KMW)

Honorable Judge Wood:

         A status conference in the above-captioned case is currently scheduled for December 2,
2020. Arnold Levine has indicated his interest in an in-person change of plea hearing, which the
Court referred to Magistrate Court. The Government has twice requested the hearing; because of
the current COVID-19 pandemic, the Government's requests have been denied . On November 30,
2020, Chief Judge McMahon issued a standing order effective December 1, 2020, suspending in-
person operations in the Southern District of New York until January 15, 2021. Accordingly, the
parties request the Court adjourn this matter for a control date on January 20, 2021 .               Granted
                                                                                                     -KMW
         The Government also requests, with the consent of defense counsel, that the Court exclude
time through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would
be in the interests of justice as it would allow the parties time to continue discussions concerning
pretrial dispositions of this matter. See 18 U.S.C. § 3 161 (h)(7)(A).

        Thank you for your consideration of this request.




                                                     Respectfully submitted,

                                                     Isl Marne Lenox
                                                     Marne Lenox
                                                     Assistant Federal Defender
       Case 1:19-cr-00810-KMW Document 27 Filed 12/02/20 Page 2 of 2
        Case 1:19-cr-00810-KMW Document 26 Filed 12/01/20 Page 2 of 2




                                                      (2 12)4 17-8721



cc:    Samue l Rothschild, Assistant U.S. Attorn ey




      The December 2, 2020 conference is adjourned to January 20, 2021 at
      11:00am.

      Time is excluded until January 20, 2021. The Court finds that this
      exclusion is in the best interests of justice because it would allow the
      parties time to continue discussing pretrial disposition of this matter.

      SO ORDERED.
      Dated: December 2, 2020
      New York, New York


      Isl Kimba M. Wood
      The Honorable Kimba M. Wood
      United States District Judge




                                                2
